SPATE OF SOUTH CAROLINA ) J8 TRE COURT GF COMMON PLEAS
306 FOURTEENTH JUTHCIAL CARCUIT
COUNTY OF COLLETON 3) ASE NO. F8180T/ s000846
MARCUS AND NADINE SMITH, 3
}
PLAINTIFFS, j
}
#, 3
3 STIPULATION OF DAMAGES
JASON KELS, ROADRUNKRER YAN 3
LESLS, LLC. ROAGRURNER MOVING 3
AND STORAGE (CQ. AND SUNSTATE 3
VARRIERS, LLG, }
}
DEFENDANTS. }
3

 

Ji MARION C. FPATREY, IQ. ISGLIRE: ATTORNEY FOR PLAINTIFF:

The Plainui? an this action, by and through his undersigued sttomey, heraby stipulates
inal at thiy dine bee amoun! in goulzoversy in dys conse does ned exqeer B73 ARAM Plalnivif is
limiiing his darnages for the sole purpose af defeating Fedora! Cour lurisdiciion. Snouk! the
agncunt in cuntreversy change such far i axceeds B75.400K.01), ihe Plgeil¥ will move ta amend!
his complain within ihe oe-veat tema! seriod and with netics lo the Defbadant in such a
Tanner as to ailow the Delendanl io reméve the cate.

The Mainf? Bunlier agrees thal uniess ho amends hig compan as set forth ahove thai he
wil! not atlempi io colleet on any mdement renderd in excess of 375,033.00 in the even: a

vendict is rendered execeding this araount,
WE. CONSENT: WE STIPLILATE:

YCRLAW,LLP
MARION C. FAIREY, JR. ESQ.

By By |

Duke R. Highfield Marion C.Faikey, Jr,
Jeftrev J. Wiseman Atlomeys for the Piaytitiff
Attomeys for the Defendant

 

Bo
